IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,223-01


                      EX PARTE ALEXANDRO CAMACHO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 007-0235-19-A IN THE 7TH DISTRICT COURT
                               FROM SMITH COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of evading arrest or detention and sentenced to 18 years’

imprisonment. The Ninth Court of Appeals affirmed his conviction. Camacho v. State, No. 09-19-

00190-CR (Tex. App.–Beaumont, Sept. 30, 2020). He filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC . art. 11.07.

       Applicant contends that he lost the opportunity to file a PDR when appellate counsel failed

to timely inform him that his conviction had been affirmed. He states that he would have filed a PDR

if he had been timely informed. Appellate counsel prepared Applicant’s Article 11.07 application.

He acknowledges that he was unaware of the appellate court’s judgment until the date of the
                                                                                                    2

mandate. Based on the record, we agree that Applicant was denied the opportunity to file a PDR.

       Relief is granted. We find that Applicant is entitled to the opportunity to file an out-of-time

PDR of the judgment of the Ninth Court of Appeals in case number 09-19-00190-CR that affirmed

his conviction in Cause No. 007-0235-19 from the 7th District Court of Smith County. Applicant shall

file his PDR with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: March 10, 2021
Do not publish